Citation Nr: 1610152	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 1995 to March 1996 and on active duty from January 1998 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Board videoconference hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was previously before the Board, most recently in March 2015, at which time it was remanded to obtain a supplemental statement of the case concerning the issue of entitlement to service connection for a cervical spine condition.  The Veteran was afforded a supplemental statement of the case on this issue in October 2015.  Therefore, the remand was substantially complied with and the appeal is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the claim must be remanded again for a separate issue.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disorder.  The Veteran contends that he injured his cervical spine when he fell off the top of a truck, landing on his rucksack with his helmet hitting his neck.  The Veteran has been service connected for right shoulder bursitis and strain as a result of this in-service fall.  The Veteran was afforded a Board videoconference in June 2013.  At this hearing the Veteran testified that his private doctor informed him that his cervical spine pain was related to his right shoulder injury.  Thus, raising the possibility of the Veteran's cervical spine disorder being secondary to his service connected right should disability.    

The Veteran was afforded a December 2014 VA examination.  The VA examiner reviewed the Veteran's claims file and performed an in person examination.  The VA examiner diagnosed the Veteran with degenerative arthritis of the cervical spine and concluded that this condition was less likely than not incurred in, or caused by, an in service injury, event, or illness.  The examiner's rationale was that the Veteran visited sick call several times throughout his active service but never reported a neck injury during those times.  

The Board finds the VA examiner's opinion incomplete as it failed to discuss possibility of the Veteran's cervical spine condition being secondary to his right shoulder disability.  The Board also notes that a review of the Veteran's service treatment records revealed that the Veteran did report right shoulder pain while in service.  A question is raised as to whether the shoulder pain could actually have been due to radiculopathy from the cervical spine (thus indicating that symptoms of a cervical spine disorder were in fact present during service).  Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the December 2014 examiner who wrote the opinion in connection with the Veteran's claim for service connection of a cervical spine disorder and request a clarifying opinion.      

Based on the examination and review of the record, the examiner should address the following:

(a)  Specifically identify any diagnosed cervical spine disorder.  

(b)  If a cervical spine disorder is diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's cervical spine disorder was incurred in or aggravated by service?   This opinion must address whether any "shoulder" complaints noted during service might have been attributable to radiculopathy from the cervical spine.  

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed cervical spine disorder is caused by the Veteran's service connected right shoulder bursitis, strain? 

(d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed cervical spine disorder is aggravated by the Veteran's service connected right shoulder bursitis, strain?

A full rationale must be provided for all stated medical opinions that reflects consideration of all lay and medical evidence.  In providing an opinion, the examiner should specifically consider the service treatment records, pertinent VA and private medical evidence and lay statements.  

If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such opinion to be made.

If the December 2014 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cervical spine disorder (i.e., a baseline) before the onset of the aggravation.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




